Citation Nr: 0809875	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  99-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected residuals of fracture of the second and 
third metacarpals of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in pertinent part, granted service connection for 
status post fracture of the second and third metacarpals of 
the right hand and assigned a noncompensable (zero percent) 
disability rating, effective June 12, 1997.  

This case was previously before the Board in August 2006, at 
which time entitlement to an increased rating for service-
connected residuals of right hand disability was denied.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  The record contains a 
Joint Motion for Remand, dated in October 2007, wherein the 
veteran's attorneys and the VA General Counsel agreed to a 
remand of the veteran's claim.  In October 2007, a CAVC order 
was issued, vacating the Board's decision as to this issue 
and remanding the matter, for reasons which will be further 
explained herein.

The Board notes the August 2006 Board decision also addressed 
the veteran's claim for an increased rating for service-
connected skin disability of the lower extremities.  However, 
the October 2007 Joint Motion for Remand notes that the 
veteran had abandoned his appeal as to that benefit.  
Therefore, that issue is not currently before the Board for 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

Upon consideration of the matters addressed in the October 
2007 Joint Motion for Remand, additional development of the 
veteran's claim is needed, including further VA examination.  
The October 2007 Joint Motion noted that the Board might have 
provided its own medical opinion with respect to whether the 
veteran has painful motion associated with his service-
connected disability.  The Joint Motion also noted that, 
although the evidence shows the veteran had a comminuted 
fracture of the second and third metacarpals, the Board did 
not evaluate the veteran's claim under 38 C.F.R. § 4.56, 
which provides guidance on how to evaluate open comminuted 
fractures with muscle or tendon damage.  

In this regard, the Board notes the service medical records 
show the veteran had a comminuated fracture of the second and 
third metacarpals, and a May 2002 private medical record 
notes the veteran incurred an open fracture of the second and 
third metacarpals of the right hand.  See May 2002 private 
medical record from Dr. J.W.B.  The evidence also suggests 
the veteran may have muscle and tendon damage associated with 
his service-connected right hand disability.  See private 
medical records from Dr. J.W.B. dated April 2006 and May 
2002.  

However, the evidentiary record also contains medical 
evidence which states that the problems the veteran currently 
suffers in his right hand are not due to his service-
connected residual disability.  The physicians who conducted 
the April 2005 and June 2006 VA examinations noted the 
veteran had pain and limitation of motion on objective 
evaluation, but determined that the veteran's symptoms were 
not related to his residual fracture disability as his 
symptoms affected his entire hand as opposed to only the 
metacarpal bones themselves.  The private medical evidence of 
record does not make this distinction.  

Thus, a VA examination is needed to clarify whether the 
veteran currently has any residual disability associated with 
his service-connected fracture of the second and third 
metacarpal.  On remand, the examiner will be requested to 
determine if the veteran has any limitation of motion, muscle 
and/or tendon damage, and any other functional limitation or 
impairment associated with the affected fingers.  

During the pendency of this appeal, the CAVC issued decisions 
which provided additional notice requirements for increased 
ratings claims under the VCAA.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Vasquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  The RO will have an 
opportunity to effectuate the new notice requirements on 
remand.  

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development, as indicated in the CAVC remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether he currently 
has any residual disability associated with his 
service-connected fractures of the second and 
third metacarpals of the right hand.  All 
indicated tests and studies should be conducted, 
and all findings described in detail.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.

a.  The examiner is requested to conduct 
range-of-motion testing of the affected 
fingers.  Range of motion should be described 
by a statement as to the size of the gap, in 
centimeters, between the fingertips and the 
proximal transverse crease of the palm.

b.  The examiner is also requested to 
determine whether there are objective clinical 
indications of pain/painful motion, weakened 
movement, premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss 
due to such factors.  This includes instances 
when these symptoms "flare-up" or when the 
affected fingers are used repeatedly over a 
period of time.  If feasible, this 
determination should be made in terms of the 
degree of additional range of motion loss due 
to these factors.

c.  With regard to the extent of any muscle or 
tendon injury related to the veteran's 
service-connected residual right hand 
disability, the examiner should be requested 
to comment on the present muscle injuries 
associated with this disability, and to 
specifically identify each Muscle Group 
affected.  The examiner should then render an 
assessment, for each Muscle Group involved, as 
to whether the injury is considered slight, 
moderate, moderately severe, or severe, as 
defined in VA rating criteria.

2.  The issue on appeal should then be 
readjudicated.  If the benefit sought on appeal 
is not granted to the appellant's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

